 



Exhibit-10.7
TTM Technologies, Inc.
2006 INCENTIVE COMPENSATION PLAN
STOCK OPTION AGREEMENT
     Unless otherwise defined herein, the terms defined in the 2006 Incentive
Compensation Plan shall have the same defined meanings in this Stock Option
Agreement.
I. NOTICE OF STOCK OPTION GRANT

     
Name:
   
 
   
 
   
Address:
   
 
   

     The undersigned Optionee has been granted an Option to purchase Common
Stock of the Company, subject to the terms and conditions of the Plan and this
Option Agreement, as follows:

     
Date of Grant:
   
 
   
 
   
Vesting Commencement Date:
   
 
   
 
   
Exercise Price per Share:
   
 
   
 
   
Total Number of Shares Granted:
   
 
   
 
   
Total Exercise Price:
   
 
   
 
   
Type of Option:
  o Incentive Stock Option
 
   
 
  þ Nonstatutory Stock Option

Expiration Date: As provided in Section 3 of the Agreement.
Vesting Schedule: This Option shall be vested according to the following vesting
schedule:
1/4th of the Shares subject to the Option shall vest on each of the first four
anniversaries of the Vesting Commencement Date, subject to Optionee Continuous
Service on such dates. In addition, this Option shall be subject to vesting
acceleration pursuant to Section 2(c) of the Option Agreement.
Exercise Schedule: To the extent vested, this Option shall be exercisable during
its term (as provided in Section 3 of the Stock Option Agreement).

- 1 -



--------------------------------------------------------------------------------



 



II. AGREEMENT
     1. Grant of Option. The Plan Administrator of the Company hereby grants to
the person named in the Notice of Stock Option Grant (the “Optionee”), an option
(the “Option”) to purchase the number of Shares set forth in the Notice of Stock
Option Grant, at the exercise price per Share set forth in the Notice of Stock
Option Grant (the “Exercise Price”), and subject to the terms and conditions of
the Notice of Stock Option Grant and the Plan, which are incorporated herein by
reference. Subject to Section 10(e) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and this Option Agreement or the
Notice of Stock Option Grant, the terms and conditions of the Plan shall
prevail.
     If designated in the Notice of Stock Option Grant as an Incentive Stock
Option (“ISO”), this Option is intended to qualify as an Incentive Stock Option
as defined in Section 422 of the Code. Nevertheless, to the extent that it
exceeds the $100,000 rule of Code Section 422(d), this Option shall be treated
as a Non-Qualified Stock Option (“NSO”).
     2. Exercise of Option.
          (a) Right to Exercise. This Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Notice of Stock
Option Grant and with the applicable provisions of the Plan and this Option
Agreement.
          (b) Method of Exercise. This Option shall be exercisable by delivery
of an exercise notice in the form satisfactory to the Company (an example of
which is attached as Exhibit A) (the “Exercise Notice”) which shall state the
election to exercise the Option, the number of Shares with respect to which the
Option is being exercised, and such other representations and agreements as may
be required by the Company.
     No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.
     The Option shall be deemed exercised when the Company receives (i) written
or electronic notice of exercise (in accordance with this Option Agreement) from
the Optionee (or other person entitled to exercise the Option), (ii) full
payment for the Shares with respect to which the Option is exercised, and
(iii) any other documents or agreements required by this Option Agreement or the
Exercise Notice. Full payment may consist of any consideration and method of
payment permitted by this Option Agreement. Shares issued upon exercise of an
Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse (to the extent
permitted by law). Until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Shares, notwithstanding the exercise
of the Option. The Company shall issue (or cause to be issued) such Shares
promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 10(c) of the Plan.

- 2 -



--------------------------------------------------------------------------------



 



     Exercise of this Option in any manner shall result in a decrease in the
number of Shares thereafter available for sale under the Option, by the number
of Shares as to which the Option is exercised.
          (c) Vesting Acceleration.
               i) Upon a Change in Control, an additional number of Shares
subject to the Option shall vest equal to the number of Shares subject to the
Option that would vest during the one year period beginning on the date of the
consummation of the Change in Control. Subject to the other terms of this
Option, after such vesting acceleration, the Option shall then continue to vest
in accordance with its original vesting schedule, so that the result of the
vesting acceleration is that the Option shall fully vest sooner than it
otherwise would have and without any change in the number of shares that vested
for any installment.
               ii) Upon the termination of your Continuous Service by the
Company without Cause or by reason of your death or Disability, an additional
number of Shares subject to the Option shall vest equal to the product of
(x) number of Shares subject to the Option that would vest during the 12 month
period commencing on the date of grant of the Option as listed in the Notice of
Stock Option Grant (the “Grant Date”), or, if later, the last anniversary of the
Grant Date and (y) the fraction of (i) the number of whole months from the Grant
Date, or, if later, the last anniversary of the Grant Date and (ii) twelve (12),
rounded down to the nearest whole Share.
               iii) If your Continuous Service is terminated without Cause by
the Company within twelve (12) months after the close of a Change in Control,
then your Option shall become fully vested and exercisable as of the date of
termination of your Continuous Service.
     3. Term. Optionee may not exercise the Option before the commencement of
its term or after its term expires. During the term of the Option, Optionee may
only exercise the Option to the extent vested. The term of the Option commences
on the Grant Date and expires upon the earliest of the following:
          (a) With respect to the unvested portion of the Option, upon
termination of your Continuous Service;
          (b) With respect to the vested portion of the Option, ninety (90) days
after the termination of your Continuous Service by the Company without Cause;
          (c) With respect to the vested portion of the Option, thirty (30) days
after the termination of your Continuous Service upon your voluntary resignation
for any reason;
          (d) With respect to the vested portion of the Option, immediately upon
the termination of your Continuous Service for Cause;
          (e) With respect to the vested portion of the Option, twelve
(12) months after the termination of your Continuous Service due to your
Disability or death;

- 3 -



--------------------------------------------------------------------------------



 



          (f) With respect to the vested portion of the Option, twelve
(12) months after the termination of your Continuous Service by the Company
without Cause within twelve (12) months after the close of a Change in Control;
          (g) Immediately prior to the close of certain Corporate Transactions,
pursuant to Section 9(b) of the Plan; or
          (h) The day before the tenth (10th) anniversary of the Grant Date.
     4. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
          (a) cash or check;
          (b) subject to the approval of the Company at the time of exercise,
consideration received by the Company under a formal cashless exercise program
adopted by the Company in connection with the Plan; or
          (c) subject to the approval of the Company at the time of exercise,
surrender of other Shares which, (i) in the case of Shares acquired from the
Company, either directly or indirectly, have been owned by the Optionee for more
than six (6) months on the date of surrender, and (ii) have a Fair Market Value
on the date of surrender equal to the aggregate Exercise Price of the Exercised
Shares.
          (d) subject to the approval of the Company at the time of exercise,
cancellation of a number of Shares subject to the Option which have vested and
are being exercised equal to the largest number of whole Shares that has a Fair
Market Value that does not exceed the aggregate Exercise Price. With respect to
any remaining balance of the aggregate Exercise Price, the Company shall accept
a cash payment from the Optionee. The Shares used to pay the aggregate Exercise
Price under this provision will be considered to have resulted from the exercise
of the Option, and accordingly, the Option will not again be exercisable with
respect to such Shares.
     5. Optionee’s Representations. In the event the Shares have not been
registered under the Securities Act of 1933, as amended, at the time this Option
is exercised, the Optionee shall, if required by the Company, concurrently with
the exercise of all or any portion of this Option, deliver to the Company an
investment representation statement in a form satisfactory to the Company.
     6. Lock-Up Period. Optionee hereby agrees that Optionee shall not offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Common Stock (or other securities) of the Company or enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Common Stock (or other
securities) of the Company held by Optionee (other than those included in the
registration) for a period specified by the representative of the underwriters
of Common Stock (or other securities) of the Company

- 4 -



--------------------------------------------------------------------------------



 



not to exceed one hundred eighty (180) days following the effective date of any
registration statement of the Company filed under the Securities Act.
     Optionee agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto. In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, Optionee shall provide,
within ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act. The obligations described in this Section shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Form S-4 or
similar forms that may be promulgated in the future. The Company may impose
stop-transfer instructions with respect to the shares of Common Stock (or other
securities) subject to the foregoing restriction until the end of said one
hundred eighty (180) day period. Optionee agrees that any transferee of the
Option or shares acquired pursuant to the Option shall be bound by this Section.
     7. Restrictions on Exercise. This Option may not be exercised until such
time as the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.
     8. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
     9. Tax Obligations.
          (a) Withholding Taxes. Optionee agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Optionee) for the satisfaction of all Federal, state, local and
foreign income and employment tax withholding requirements applicable to the
Option exercise. Optionee acknowledges and agrees that the Company may refuse to
honor the exercise and refuse to deliver Shares if such withholding amounts are
not delivered at the time of exercise.
          (b) Share Withholding. The Company, in compliance with any applicable
legal conditions or restrictions, may withhold from fully vested Shares
purchased through the exercise of the Option, otherwise deliverable to Optionee
through the exercise of the Option, a whole number of Shares having a Fair
Market Value, as determined by the Company as of the date of exercise, not in
excess of the amount of tax required to be withheld by law (or such lower amount
as may be necessary to avoid adverse financial accounting treatment). To the
extent that the withholding of the Shares is less than the tax withholding
amount, the Optionee agrees to pay the remainder of the tax withholding in cash
or check or to have such amount withheld by the

- 5 -



--------------------------------------------------------------------------------



 




Company from the Optionee’s compensation through payroll and any other amounts
payable to Optionee.
          (c) Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Grant Date, or (2) the date one year
after the date of exercise, the Optionee shall immediately notify the Company in
writing of such disposition. Optionee agrees that Optionee may be subject to
income tax withholding by the Company on the compensation income recognized by
the Optionee.
     10. Entire Agreement; Governing Law. The Plan and the Notice of Stock
Option Grant are incorporated herein by reference. The Plan, the Notice of Stock
Option Grant and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws but not
the choice of law rules of California.
     11. No Guarantee of Continued Service. Optionee acknowledges and agrees
that the vesting of shares pursuant to the vesting schedule hereof is earned
only by Continuing Service at the will of the Company (not through the act of
being hired, being granted this Option or acquiring shares hereunder). Optionee
further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of Continued Service for the vesting
period, for any period, or at all, and shall not interfere in any way with
Optionee’s right or the company’s right to terminate Optionee’s relationship
with the Company at any time, with or without cause.

- 6 -



--------------------------------------------------------------------------------



 



     Optionee acknowledges receipt of a copy of the Plan and represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Plan
Administrator upon any questions arising under the Plan or this Option. Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.

         
Optionee
      TTM Technologies, Inc.
 
       
 
       
 
       
Signature
      Signature
 
       
 
       
 
       
Print Name
      Print Name
 
       
 
       
 
       
 
      Title
 
       
Residence Address
       

SIGNATURE PAGE OF OPTION AGREEMENT

- 7 -



--------------------------------------------------------------------------------



 



EXHIBIT A
2006 INCENTIVE COMPENSATION PLAN
EXERCISE NOTICE
TTM Technologies, Inc.
[Street Address]
[City/State/Zip]
Attention:
     1. Exercise of Option. Effective as of today, ___, ___, the undersigned
(“Optionee”) hereby elects to exercise Optionee’s option to purchase ___shares
of the Common Stock (the “Shares”) of TTM Technologies, Inc. (the “Company”)
under and pursuant to the 2005 Incentive Compensation Plan (the “Plan”), the
Notice of Stock Option Grant and the Stock Option Agreement dated ___, ___(the
“Option Agreement”).
     2. Delivery of Payment. Optionee herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement, and any and
all withholding taxes due in connection with the exercise of the Option.
     3. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
     4. Rights as Stockholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares shall be issued to the
Optionee as soon as practicable after the Option is exercised in accordance with
the Option Agreement. No adjustment shall be made for a dividend or other right
for which the record date is prior to the date of issuance except as provided in
Section 10(c) of the Plan.
     5. Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.
     6. Restrictive Legends and Stop-Transfer Orders.
          (a) Legends. Optionee understands and agrees that the Company shall
cause the legends set forth below or legends substantially equivalent thereto,
to be placed upon any

A-1



--------------------------------------------------------------------------------



 



certificate(s) evidencing ownership of the Shares together with any other
legends that may be required by the Company or by state or federal securities
laws:
     THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER FOR A PERIOD NOT TO EXCEED 180 DAYS FOLLOWING THE EFFECTIVE DATE OF AN
UNDERWRITTEN PUBLIC OFFERING OF THE COMPANY’S SECURITIES AND MAY NOT BE SOLD OR
OTHERWISE DISPOSED OF BY THE HOLDER WITHOUT THE CONSENT OF THE COMPANY OR THE
MANAGING UNDERWRITER.
          (b) Stop-Transfer Notices. Optionee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
          (c) Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Exercise Notice or (ii) to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.
     7. Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this Exercise Notice
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon Optionee and his or her heirs, executors, administrators,
successors and assigns.
     8. Interpretation. Any dispute regarding the interpretation of this
Exercise Notice shall be submitted by Optionee or by the Company forthwith to
the Plan Administrator which shall review such dispute at its next regular
meeting. The resolution of such a dispute by the Plan Administrator shall be
final and binding on all parties.
     9. Governing Law; Severability. This Exercise Notice is governed by the
internal substantive laws but not the choice of law rules, of California. In the
event that any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Option Agreement will
continue in full force and effect.
     10. Entire Agreement. The Plan, the Notice of Stock Option Grant and Option
Agreement are incorporated herein by reference. This Exercise Notice, the Plan,
the Notice of Stock Option Grant and the Option Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and Optionee.

A-2



--------------------------------------------------------------------------------



 



         
Optionee
      TTM Technologies, Inc.
 
       
 
       
 
       
Signature
      Signature
 
       
 
       
 
       
Print Name
      Print Name
 
       
 
       
 
       
 
      Title
 
       
Residence Address
       

SIGNATURE PAGE OF STOCK OPTION EXERCISE NOTICE

A-3